Fourth Court of Appeals
                                San Antonio, Texas
                                     January 24, 2018

                                   No. 04-17-00784-CV

                       ESTATE OF Estella Q. CAMPOS, Deceased

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2014PC3884
                        Honorable Tom Rickhoff, Judge Presiding

                                        ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Appellant Mary Jane
Campos. See TEX. R. APP. P. 43.4.

      It is so ORDERED on January 24, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court